—Appeal by the People from so much of an order of the County Court, Nassau County (Boklan, J.), dated April 20, 1999, as granted that branch of the defendant’s motion which was to dismiss counts six, seven, and eight of the indictment.
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the defendant’s motion which was to dismiss counts six, seven, and eight of the indictment is denied, and counts six, seven, and eight of the indictment are reinstated.
The defendant was indicted, inter alia, on charges of criminal possession of a weapon in the second degree under count six of the indictment and two counts of criminal possession of a weapon in the third degree under counts seven and eight of the indictment. As to those charges, a Grand Jury need not be instructed explicitly that a firearm, to be operable, must have the capacity to discharge ammunition (see generally, People v Longshore, 86 NY2d 851). The instructions given to the Grand Jury here as to operability were more than sufficient (see, People v Hilaire, 270 AD2d 359). Accordingly, the court should not have dismissed counts six, seven, and eight of the indictment. Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.